DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.

Information Disclosure Statement
With respect to the IDS dated June 23, 2021, note that U.S. Patent reference 1 was lined through since this reference was previously cited and considered by the Examiner, as evidenced by the Form PTO-892 (reference A) attached to the Office Action dated June 12, 2020.   

Drawings
The replacement sheet of drawings was received on April 22, 2021.  These drawings are approved by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a suppressing mechanism as recited in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In particular, note the suppressing mechanism is described in the specification as comprising the dancer system 40, which includes first guide roller 42, second guide roller 44, dancer roller 46, and actuator device 48. See paragraph [0020] of the specification in particular. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrase “the reference tension being a tension including a tension flowed in from a previous section and a tension generated due to a property difference between the two rollers” is awkward and unclear in scope and meaning.  In particular, it is not clear what “flowed in from a previous section” means.  In particular, a previous section of including the two tensions as recited also is confusing as to whether this language is intended to mean the reference tension is the sum of the two tensions recited or something else.  
With respect to claim 3, again it is not clear if/how the tension recited in claim 1 differs from the tension described in the last 3 lines of claim 3.  Since it would appear that “keeping a tension of the web…at a reference tension” as recited in claim 1 would inherently require application of a force to some extent, this claim appears to be a double recitation of the subject matter previously recited in claim 1.  
With respect to claim 5, the exact scope of this method claim is unclear because the claims appear to be missing some essential steps, such an omission resulting in a gap between the steps.  Specifically, it is not noted that each of the two rotating steps occur when the system is in particular “states” but it is not clear how the system is controlled to arrive at these states.  For example, it is not clear how the first rotating step results in the dancer roller being controlled to be kept at a certain position and detection of the force applied to the web.  Additionally it is not clear how the two rotation steps results in any kind of control of the web processing system.  Based on the disclosure, it is noted that the control of the web processing system is 
Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-5 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Roch (US 3,806,012).
 	With respect to claim 1, Roch teaches a web processing system (Fig. 1) comprising:
	two rollers 22, 23 configured to rotate at a same phase while being in contact with a web 21 which is continuous along a movement passage (Fig. 1; note based on the context and description of the operation of the apparatus of Roch, it would appear that the rollers of Roch are rotating at a same phase in order for the device to operate properly.  Regardless, the rollers of Roch are of the same general size and positioned along a movement passage of a web and thus can be considered to broadly be “configured to rotate at a same phase”); and
	a suppressing mechanism (20, 1, 3, Figs. 4, 7-8) for keeping a tension of the web 21 between the two rollers 22, 23 at a reference tension T, the reference tension being a tension including a tension flowed in from a previous section and a tension generated due to a property difference between the two rollers 22, 23.  See Figures 1, 4, and 7-9 and column 3, lines 34-column 4, line 15.  Note that to the extent that the defined “reference tension” has any clear meaning (see 35 USC 112 rejection above), Roch teaches a suppressing mechanism for keeping the tension of the web at a defined tension value which can be considered to be the reference tension as broadly recited.   
	With respect to claim 2, Roch teaches wherein the suppressing mechanism is configured such that a path length of the web 21 between the two rollers 22, 23 changes when the tension T of the web 21 between the two rollers 22, 23 is varied.  See column 1, lines 18-28, column 2, lines 13-40, and column 3, lines 20-24. 

	With respect to claim 4, Roch teaches wherein the suppressing mechanism includes a dancer roller 20 configured to come into contact with the web 21 between the two rollers 22, 23 and suppress the tension variation of the web 21 between the two rollers 22, 23.  See column 2, lines 13-40.  
	With respect to claim 5, Roch teaches a control method of a web processing system including two rollers 22, 23 that are configured to rotate at a same phase while being in contact with a web 21 which is continuous along a movement passage, and a dancer system that includes a dancer roller 20 disposed between the rollers 22, 23, the method comprising:
	rotating the two rollers 22, 23 at a same phase in a state where the dancer roller 20 is controlled to be kept at a certain position and detecting a force Tm applied to the web 21 between the two rollers 22, 23; and
	rotating the two rollers 22, 23 at the same phase in a state where a force (i.e., force applied to actuator 3 via summing amplifier 8) applied to the dancer roller 20 is controlled based on the detected force.  Again, attention is invited to Figures 1, 4, 8-12 and column 2, lines 13-40 of Roch.  

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
August 13, 2021